DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election of Species of Formula (A) (polymer with carboxylic acid units) in response to the election of species requirement dated February 17, 2022 is hereby acknowledged.  Applicant made its election without traverse in its reply filed March 16, 2022.
Accordingly, claim 1-31 have been examined in the instant action in accordance with Applicant’s species election.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9-12, 14-23 and 25-31 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Abad (US 2010/0056403 A1 to Abad et al., published March 4, 2010.)
Abad discloses a method of treating a subterranean formation using a fluid that is essentially metal free organic crosslinker, such as diamines, polyamines, alcohols, polyols, which are combined with a polysaccharide or cellulosic material having oxidized functional groups, wherein the fluid is subsequently introduced into a wellbore of the formation (abstract; [0015] to [0018]).  The polysaccharide or cellulosic material may have aldehyde groups that can be oxidized (form carboxylic acid group or other suitable oxidized functional group), wherein the polysaccharide, such as guar gum or a guar gum derivative, or the cellulosic material, may be oxidized using, for example an oxidizes, catalyst or other suitable technique, to form, for example, carboxymethyl cellulose (CMC) or carboxymethyl guar, and wherein the fluid, which can be aqueous, may further include an inorganic crosslinker, such as boron or zirconium (abstract; [0016]; [0023]; [0024]; [0026]; [0036]) 
Abad further discloses that organic crosslinkers can be included in the mixture (but not required), such as: ethylene diamine; ethylene glycol; propylene glycol; hexanediol; resorcinol (cyclic alcohol); polyols, such as glycerol, sorbitol, eritritol (sugar, di-saccharide) and erythritol (four hydroxyl groups, “tetrol”); and monosaccharides, such as glucose, mannose and galactose, and wherein these crosslinkers can be encapsulated ([0009]; [0032]).  The boron crosslinking agent can further include glucosamine ([0038]; [0050]; [0072]; [0073]; Examples).  
Particularly, the resulting oxidized guar polymer in Abad will possess carboxylic acid groups (one or two positions), wherein the carboxylic acid component of the resulting oxidized guar polymer will have one or two carbons [R2 is one to six carbons in present chemical Formula (A)].  That is the oxidized guar polymer reads on present Formula (A} ([0026]; [0028]; [0045]).  In the Examples, Abad discloses samples wherein the reactant amount of the guar polymer is present in an amount of 1% of the total fluid.
Thus, the instant claims are anticipated by Abad.

Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as unpatentable over Abad.
Abad does not expressly the disclose the amount/concentration of polymer mixture/additive to be included in the fluid introduced into the wellbore as recited in present dependent claim 13.
However, it would have been obvious to optimize the amount/concentration of the mixture which should fall within the range recited in claim 13 (between 0.1 to 99% by weight), which is extremely broad.  Applicant has not provided any evidence as to the criticality of the amount of the mixture/additive in the fluid as recited in the dependent claim.  Moreover, generally, differences in size or in weight/volume percentages ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical1955) (Claims directed to lumber package held unpatentable over prior art because limitations regarding size of the package were not sufficient to patentably distinguish over said prior art; In re Rose, 105 USPQ 237 (CCPA 19545); In re Rinehart , 189 USPQ 143, 148 (CCPA 1976) (‘mere scaling up of a prior art process … would not establish patentability in a claim to an old process so scaled”).  See also, In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
Thus, the instant claim is unpatentable over Abad.

Allowable Subject Matter
Claims 8 and 24 are objected to as dependent upon a rejected base claim but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
The prior art of record does not teach or suggest its mixture of the polyol and polymer system wherein the polyol/sugar component of the mixture is a trisaccharide or a tetrasaccahride.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN J FIGUEROA/Primary Examiner, Art Unit 1768



June 30, 2022